DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an engine operating method comprising: operating an engine in a fuel cut-out mode wherein the engine rotates without injecting fuel to the engine via fuel injectors; injecting an excess fuel amount to the engine in response to exiting the fuel cut-out mode, the excess fuel amount based on an amount of oxygen stored in an exhaust after treatment device while operating the engine in the fuel cut-out mode; and estimating a temperature of the exhaust after treatment device via a controller, the controller estimating the temperature of the exhaust after treatment device based on the excess fuel amount, classified in class F02D 2200/0804.
II. Claims 8-14 drawn to a system comprising: an engine including a plurality of cylinders having a plurality of fuel injectors and an after treatment device; and a controller including executable instructions stored in non-transitory memory that cause the controller to adjust a timing of at least one of the plurality of fuel injectors after exiting the engine from a fuel cut-out mode in response to an estimate of oxygen stored in the after treatment device while the engine is operating in the fuel cut-out mode and an estimated temperature of the after treatment device; classified in class F02D 41/401.
III. Claims 15-20 drawn to An engine operating method, comprising: operating an engine in a fuel cut-out mode via a controller wherein the engine rotates without injecting fuel to the engine via fuel injectors; injecting an excess fuel amount to the engine in response to exiting the fuel cut-out mode, the excess fuel amount based on an amount of oxygen stored in an exhaust after treatment device while operating the engine in the fuel cut-out mode; estimating an amount of fuel stored in a fuel cloud, the fuel cloud containing fuel from the excess fuel amount; estimating an amount of fuel exiting the fuel cloud and combusting in an exhaust after treatment device; and estimating a temperature of the exhaust after treatment device via the controller, the controller estimating the temperature of the exhaust after treatment device based on the amount of fuel exiting the fuel cloud, classified in class F02D 41/0235.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:
Invention I includes the limitations of “the controller estimating the temperature of the exhaust after treatment device based on the excess fuel amount” These limitations are not claimed in Groups II or III.
Invention II includes the limitations of “a controller including executable instructions stored in non-transitory memory that cause the controller to adjust a timing of at least one of the plurality of fuel injectors;” These limitations are not claimed in Groups I or III.
Invention III includes the limitations of “estimating an amount of fuel exiting the fuel cloud and combusting in an exhaust after treatment device” These limitations are not claimed in Groups I or II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a)	the inventions have acquired a separate status in the art in view of their different classification; 
(b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)	the prior art applicable to one invention would not likely be applicable to another invention;
(e)      the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747